 

Exhibit 10.1

 

DEBENTURE REDEMPTION AGREEMENT

 

This Debenture Redemption Agreement (“Agreement”) is entered into as of
February 27, 2008 by and between Gruber & McBaine International (“Holder”) and
Iteris, Inc. (“Iteris” or the “Company”).

 

RECITALS

 

WHEREAS, Holder holds a 6% Convertible Debenture dated July 1, 2005, originally
issued by the Company pursuant to that certain Debenture and Warrant Purchase
Agreement dated May 19, 2004, in the principal amount of $148,571 (the
“Debenture”); and

 

WHEREAS, the parties hereto have reached certain agreements with respect to the
redemption of the above-described debenture.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.                                      Debenture Redemption.

 

1.1.                            The Company agrees to redeem from Holder, and
Holder agrees to sell back to the Company, the Debenture for an aggregate
payment of $126,285.35 (the “Aggregate Redemption Price”).  In addition to the
payment of the Aggregate Redemption Price, the Company shall pay at the Closing
(as defined below) all accrued but unpaid interest on the Debenture as of the
date of Closing.

 

1.2.                            The redemption of the Debenture (the
“Redemption”) shall take place at the offices of Dorsey & Whitney LLP, 38
Technology Drive, Irvine, California 92618, at 1:00 P.M. Pacific Time on
February 27, 2008, or at such other time and place as the Company and Holder
mutually agree orally or in writing (which time and place are designated as the
“Closing”).  At the Closing, Holder shall deliver to the Company the original of
the Debenture against payment by the Company of the amounts set forth in
Section 1.1 by check, wire transfer or any combination thereof.  Notwithstanding
the foregoing, Holder acknowledges and agrees that, upon and as of the payment
by the Company of the amounts set forth in Section 1.1, whether or not Holder
has delivered and surrendered the original of the Debenture to the Company, the
Debenture shall be deemed null and void and cancelled in its entirety and Holder
shall have no further rights with respect to or under the Debenture, whether
such rights shall have accrued prior to or after the date hereof.

 

2.                                      Representations and Warranties.  Holder
hereby represents, warrants and acknowledges as follows:

 

2.1.                            As of the date hereof, the total outstanding
under the Debenture (principal and accrued but unpaid interest) is One Hundred
Twenty-Seven Thousand Seven Hundred One Dollars and Eighty-Six Cents
($127,701.86).

 

 

--------------------------------------------------------------------------------


 

2.2.                            Holder is the sole record and beneficial owner
of the Debenture.  Upon payment of the amounts set forth in Section 1.1, the
Company will acquire good and valid title to the Debenture, free and clear of
all liens, security interests, pledges, claims and encumbrances of every kind,
nature and description incurred or created by Holder.

 

2.3.                            Holder has the full right and power to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement by Holder, and the consummation of the transactions contemplated
hereby, (i) have been duly authorized by all requisite organizational action of
Holder and (ii) do not and will not conflict with any law applicable to Holder
or any of its properties or assets or any provisions of Holder’s organizational
documents or contracts, agreements or other instrument to which Holder is a
party or by which any of its properties or assets may be bound.

 

2.4.                            Holder is an experienced and sophisticated
investor, having such knowledge and experience in business and financial matters
and investing as to be able to protect its own interests and assess the risks
and merits of the Redemption.  Holder has independently determined the
advisability of entering into this Agreement and is entering into this Agreement
of its own volition, and is not relying on any representations or statements of
the Company or its officers, directors, shareholders, employees, agents,
attorneys and representatives except for those representations and statements
expressly set forth herein.

 

2.5.                            Holder has had the opportunity to consult with
counsel of its choice regarding the meaning and legal effect of this Agreement,
and regarding the advisability of making the agreements provided for herein, and
fully understands the same.

 

3.                                      Release.  The following release shall be
effective upon the Company’s payment of the amounts set forth in Section 1.1.

 

3.1.                            Other than the obligations, covenants,
representations and warranties provided for in this Agreement, Holder, for
itself and its predecessors, successors, agents and assigns (individually and
collectively, the “Releasing Parties”), hereby waives, releases, and forever
discharges Iteris and its predecessors, successors, assigns, officers,
directors, shareholders, employees, agents, attorneys and representatives, past
and present, (collectively, the “Iteris Released Parties”) of and from any and
all rights, claims, debts, liabilities, demands, obligations, promises, damages,
causes of action and claims for relief of any kind, manner, nature and
description, known or unknown, which any of the Releasing Parties have, may have
had, might have asserted, may now have or assert, or may hereafter have or
assert against the Iteris Released Parties, or any of them, related to or
arising under the Redemption and Holder’s purchase and ownership of the
Debenture.  Holder represents and warrants that it has not filed any claims,
charges, complaints or actions against the Company and has not assigned or
transferred to any person or entity any of the claims Holder is releasing in
this Agreement.

 

3.2.         The Releasing Parties acknowledge and agree that the foregoing
release includes in its effect all claims that they do not know or suspect to
exist in their favor as of the date hereof, and the Releasing Parties expressly
waive any statute, legal doctrine or other similar limitation upon the effect of
general releases.  In particular, the Releasing Parties waive any and

 

 

2

--------------------------------------------------------------------------------


 

all rights and benefits conferred upon them by Section 1542 of the California
Civil Code, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4.                                      Governing Law.  This Agreement shall in
all respects be interpreted, enforced, and governed by and under the internal
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law principles.

 

5.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter and supersedes all prior oral or written communications, understandings
and agreements with respect thereto.

 

6.                                      Headings.  The use of headings in this
Agreement is merely for convenience and such headings shall not be used in
construing any provisions of this Agreement.

 

7.                                      Interpretation.  Each party has had the
opportunity to negotiate modifications to the language of this Agreement and
agrees that, in any dispute regarding the interpretation or construction of this
Agreement, no presumption shall operate in favor of or against any party by
virtue of its role in drafting or not drafting the terms and conditions set
forth herein.

 

8.                                      Severability.  If any part, term or
provision of this Agreement is held by a court to be void or voidable, illegal,
unenforceable, invalid or otherwise in conflict with law, (i) the remaining
provisions or applications of this Agreement shall not be affected and the
rights and obligations of the parties shall be construed and enforced as if this
Agreement did not contain the particular term or provision held to be invalid
and (ii) such provision shall be amended to conform as nearly as possible, and
only to the extent required, to applicable law.

 

9.                                      Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, and all such counterparts together shall constitute but one and the
same instrument.  A photocopy or facsimile signature may be used as an original.

 

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first indicated above.

 

Iteris, Inc.

 

Gruber & McBaine International

 

 

 

 

 

 

 

 

 

By:

/s/ James S. Miele

 

By:

/s/ Eric Swergold

 

 

 

 

 

Name:

James S. Miele

 

Name:

Gruber & McBaine Cap Mgmt

 

 

 

 

 

Title:

CFO

 

Title:

Investment Advisor

 

 

4

--------------------------------------------------------------------------------